         Case 1:19-cv-02574-KPF Document 30 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ENOC RIVERA, individually and on behalf of
others similarly situated,
                             Plaintiff,
                      -v.-                             19 Civ. 2574 (KPF)
MIDTOWN CATCH CORP., d/b/a Midtown                   SCHEDULING ORDER
Catch, MICHAEL CIOFFI, and JOSEPH
POLIZZI,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      The pretrial conference currently scheduled for May 12, 2020, at 4:00

p.m. shall be held telephonically. The dial-in information is as follows: At 4:00

p.m. the parties shall call (888) 363-4749 and enter access code 5123533.

Please note, the conference will not be available prior to 4:00 p.m.

      SO ORDERED.

Dated:       May 8, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
